DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Allowable Subject Matter

Claims 1-20 are allowed.

The Applicant has filed the necessary Terminal Disclaimer required by the Non Final Office Action on 1/21/2022. The Terminal disclaimer was approved on 1/26/202 Application 17/351,771 is a continuation of Application  16/784,573 (US Patent No. 11,070,538)

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

	Albeit the prior art on record teaching the claimed elements, steps, and/or limitations the Examiner has deemed the combination of the limitations to be novel (see MPEP 2142 Legal Concept of Prima Facie Obviousness with emphasis on hindsight analysis).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.



 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449